Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/3/21 in which Claims 1-18 are pending.
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 7-10, filed 2/3/2021, with respect to the rejection(s) of claim(s) 1-18 under Yutaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onishi et al.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 4, 9, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0013652 to Onishi et al (“Onishi”) in view of U.S. Patent Publication 2001/0052891 to Yoshihara et al (“Yoshihara”).
a backlight unit (a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas, see ¶ 0003; Fig. 1), comprising: a backlight including a plurality of light-emitting devices (light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6) that are allowed to emit light at mutually different timings (in order to perform the intermittent lighting, a scheme that causes an entire light emitting area of the backlight to light at a predetermined timing (to be generally referred to as "backlight blink") and a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas as shown in FIG. 1 and causes the scanning areas to sequentially flash in synchronism with scanning of an image as shown in FIG. 2 (to be generally referred to as "backlight scanning") are used, see ¶ 0002; scanning controller 136 performs backlight scanning in which the timing of the driving pulse is synchronized with the timing at which pixels of liquid crystal panel 111 are updated and scanned, see ¶ 0080; an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties determined with respect to four light emitting areas 11, 21, 31, and 41…image scanning is  and include a first light-emitting device and a second light-emitting device (light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6). Examiner construes that each light emitting area will comprise an LED; and 
a controller that controls a light emission operation of the backlight (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079) to cause an integrated light emission intensity of each light emitting device of the plurality of light emitting devices in a frame period to be constant by controlling the intensity of each light device in each sub-frame period of the frame period (an ON/OFF signal waveform output .
Onishi fails to teach the controller controls light emission of the plurality of light emitting devices such that light intensities of a predetermined number of successive light-emitting devices progressively increase from a first value to a maximum value and progressively decrease to the first value in a scanning direction in the first sub-frame period.
Yoshihara teaches the controller controls light emission of the plurality of light emitting devices such that light intensities of a predetermined number of successive light-emitting devices progressively increase from a first value to a maximum value (light emitting area backlight 22 is divided into four light emitting areas 221, 222, 223, 224 along a line direction of the liquid crystal panel 21…intensity of the light to be emitted from each of these light emitting areas 221, 222, 223, 224 are independently controlled by the back-light control circuit and progressively decrease to the first value in a scanning direction in the first sub-frame period (Tables 2 and 4 illustrates first display areas 211, 212, 213, 214 having a decreasing luminance intensities in the scanning direction, see ¶ 0069, 0072, 0076).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi with Yoshihara to teach the controller controls light emission of the plurality of light emitting devices such that light intensities of a predetermined number of successive light-emitting devices progressively increase from a first value to a maximum value and progressively decrease to the first value in a scanning direction in the first sub-frame period. The suggestion/motivation would have been in order for the light emitting area of the backlight and the color of light to be emitted to be controlled 
As to Claim 2, depending on Claim 1, Onishi teaches wherein the plurality of light-emitting devices are arranged side by side in a first direction (a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas, see ¶ 0003; Fig. 1; light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6).
As to Claim 4, depending on Claim 2, Onishi teaches wherein the controller controls a light emission operation of the backlight by scanning in the first direction in each frame period (an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties [light emission intensities] determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other (i.e. 50% is shown). Since image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in the order named, backlight scanning is also performed to light emitting area 11, light emitting area 21, light emitting area 31, and light emitting area 41 [LEDs] in the order named; in an image scanning period [sub-frame period of the frame period] of light emitting areas 11, 21, 31, and 41, timings at corresponding light 
As to Claim 9, depending on Claim 1, Onishi teaches wherein the first light-emitting device emits light also in a second sub-frame period, and the average light emission intensity of the first light-emitting device in the first sub-frame period is different from the average light emission intensity of the first light-emitting device in the second sub-frame period (an ON/OFF signal waveform output from scanning controller 136. In this case, ON/OFF signals output when driving duties determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 14B are different from each other is shown. As shown in FIG. 14A, when the driving duties of light emitting areas 11, 21, 31, and 41 are changed, rising phases are changed without changing falling phases in the ON/OFF signals of light emitting areas 11, 21, 31, and 41, see ¶ 0083; Fig. 14A). Examiner construes that light emitting areas 11 and 21 output different driving duties, i.e. 90% and 100%, respectively, in different image scanning periods [sub-frame periods].
6.	Claim(s) 3, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0013652 to Onishi et al (“Onishi”) in view of U.S. Patent Publication 2001/0052891 to Yoshihara et al (“Yoshihara”) in further view of Japanese Patent Publication 2010-191188 to Yutaka et al (“Yutaka”) (relied upon English Translation).
As to Claim 3, depending on Claim 2, Onishi teaches wherein the predetermined number is 3 or more (light emitting section 121 has 16 (=4(4) light ,
Onishi and Yoshihara do not expressly disclose the controller performs control to cause an average light emission intensity of a light-emitting device disposed at an end in the first direction out of the predetermined number of light-emitting devices to be lower than an average light emission intensity of a light-emitting device disposed around a center in the first direction.
Yutaka teaches the controller performs control to cause an average light emission intensity of a light-emitting device disposed at an end in the first direction out of the predetermined number of light-emitting devices to be lower than an average light emission intensity of a light-emitting device disposed around a center in the first direction (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 401st row [first direction] in the liquid crystal display panel 100, the light source 32 [second light-emitting device] in the second region is lit with 100% luminance [light emission intensity], and the light source 36 [first light-emitting device] in the sixth region, .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi and Yoshihara with Yutaka to teach the controller performs control to cause an average light emission intensity of a light-emitting device disposed at an end in the first direction out of the predetermined number of light-emitting devices to be lower than an average light emission intensity of a light-emitting device disposed around a center in the first direction. The suggestion/motivation would have been in order to cause a plurality of light emitting regions to emit light in order (see Abstract).
As to Claim 5, depending on Claim 2, Onishi and Yoshihara fail to disclose wherein a display section that modulates light emitted from the backlight displays a frame image by line-sequential scanning and the first direction is a scanning direction of the line-sequential scanning. Yutaka teaches wherein a display section that modulates light emitted from the backlight displays a frame image by line-sequential scanning (display control circuit 20 follows Y driver 130 and X driver 140 where the Y driver 130 to select the scanning line 112 in the first row, see ¶ 0019), and
the first direction is a scanning direction of the line-sequential scanning (display control circuit 20 follows Y driver 130 and X driver 140 where the Y driver 130 to select the scanning line 112 in the first row, e.g. first direction, see ¶ 0019).

As to Claim 6, depending on Claim 5, Yutaka teaches wherein each of the light-emitting devices includes a plurality of light-emitting devices arranged side by side in a second direction intersecting with the first direction (display control circuit 20 follows Y driver 130 and X driver 140 where the Y driver 130 to select the scanning line 112 in the first row, see ¶ 0019; each of a plurality of areas in which the liquid crystal display panel is divided along one direction and arranged side by side in the other direction. A plurality of light sources respectively irradiate light to each of the regions from the back side of the liquid crystal display panel, see ¶ 0005).
As to Claim 7, depending on Claim 1, Onishi and Yoshihara fail to disclose the first light-emitting device emits light with a first light emission intensity throughout the first sub-frame period, and the second light-emitting device emits light with a second light emission intensity different from the first light emission intensity throughout the first sub-frame period. Yutaka teaches wherein the first light-emitting device emits light with a first light emission intensity throughout the first sub-frame period, and the second light-emitting device emits light with a second light emission intensity different from the first light emission intensity throughout the first sub-frame period (the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission intensity], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission intensity], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, e.g. turned on during same sub-frame period, see ¶ 0029).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi and Yoshihara with Yutaka to teach the first light-emitting device emits light with a first light emission intensity throughout the first sub-frame period, and the second light-emitting device emits light with a second light emission intensity different from the first light emission intensity throughout the first sub-frame period. The suggestion/motivation would have been in order to cause a plurality of light emitting regions to emit light in order (see Abstract).
As to Claim 8, depending on Claim 1, Onishi and Yoshihara fail to disclose the first light-emitting device emits light at a first light emission duty ratio in the first sub-frame period, and the second light-emitting device emits light at a second light emission duty ratio different from the first light emission duty ratio in the first sub-frame period. Yutaka teaches wherein the first light-emitting device emits light at a first light emission duty ratio in the first sub-frame period, and the second light-emitting device emits light at a second light emission duty ratio different from the first light emission duty ratio in the first sub-frame period (the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission duty ratio], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission duty ratio], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, e.g. turned on during same sub-frame period, see ¶ 0029).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi and Yoshihara with Yutaka to teach the first light-emitting device emits light at a first light emission duty ratio in the first sub-frame period, and the second light-emitting device emits light at a second light emission duty ratio different from the first light emission duty ratio in the first sub-frame period. The suggestion/motivation would have been in order to cause a plurality of light emitting regions to emit light in order (see Abstract).
As to Claim 19, depending on Claim 1, Onishi teaches emit light based on a backlight synchronization signal (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079).
wherein the first light-emitting device and the second light-emitting device to emit light with mutually different average light emission intensities in a first sub-frame period of a plurality of sub-frame periods provided corresponding to a frame period  (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 101st row in the liquid crystal display panel 100, the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission intensity], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission intensity], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, see ¶ 0029). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi and Yoshihara with Yutaka to teach the first light-emitting device and the second light-emitting device to emit light with mutually different average light emission intensities in a first sub-frame period of a plurality of sub-frame periods provided corresponding to a frame period. The suggestion/motivation would have been in order to cause a plurality of light emitting regions to emit light in order (see Abstract).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0013652 to Onishi et al (“Onishi”) in view of U.S. Patent Publication .
As to Claim 10, depending on Claim 1, Onishi teaches wherein the plurality of light-emitting devices are arranged side by side in a first direction (a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas, see ¶ 0003; Fig. 1 light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6), 
Onishi and Yoshihara fail to disclose a diffuser plate and a gradient in a distribution of light outputted from the diffuse plate in the first sub-frame period is equal to or lower than a maximum gradient in a sine-wave grating.
Kobayashi teaches the backlight unit further comprises a diffuser plate that diffuses light emitted from the plurality of light-emitting devices (the illumination device 40 shown in FIG. 7A has a feature that a double-sided reflection member 64 [diffuser plate] to perform regular reflection or diffuse reflection as shown in FIG. 7B or 7C is disposed in a gap between light guide plates 51 and 52. At the boundary portion of the second and the third light-emitting areas 42 and 43 of the illumination device 40 shown in FIGS. 5A and 6A, , and a gradient in a distribution of light outputted from the diffuse plate in the first sub-frame period is equal to or lower than a maximum gradient in a sine-wave grating (λ-shaped gap opening to the rear surface side is provided at the opposite end faces of the light guide plates 51 and 52, and the double-sided reflection member 64 made of a double-sided regular reflection plate or a double-sided regular reflection sheet is disposed in the gap, see ¶ 0223, Fig. 7C; apex angle θ of the λ-shaped double-sided reflection member 64 [diffusion plate] satisfies θ≤180°- 4*sin-1(1/n) [maximum gradient in a sine-wave grating], see ¶ 0224-0228).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi and Yoshihara with Kobayashi to teach a diffuser plate and a gradient in a distribution of light outputted from the diffuse plate in the first sub-frame period is equal to or lower than a maximum gradient in a sine-wave grating. The suggestion/motivation would have been in order to prevent the mixture of the emitted lights and improve motion picture performance (¶ 0221).
Onishi, Yoshihara and Kobayashi fail to teach a sine-wave grating having a spatial frequency of 0.27 [cycles/deg.].
Campbell teaches a sine-wave grating having a spatial frequency of 0.27 [cycles/deg.] (at spatial frequencies of 0.4 c/deg and less, the contrast sensitivity 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a sine-wave grating having a spatial frequency of 0.27 [cycles/deg.]. The suggestion/motivation would have been in order to provide increased contrast sensitivity at further viewing distance (pg. 554).
8.	Claim(s) 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0013652 to Onishi et al (“Onishi”) in view of Japanese Patent Publication 2010-191188 to Yutaka et al (“Yutaka”) (relied upon English Translation).
As to Claim 11, Onishi teaches a display apparatus, comprising: a display section; and a backlight unit (a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas, see ¶ 0003; Fig. 1), wherein the backlight unit includes a backlight including a plurality of light-emitting devices (light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6) that are allowed to emit light at mutually different timings (in order to perform the intermittent lighting, a scheme that causes an entire light emitting area of the backlight to light at a predetermined timing (to be generally referred to as "backlight blink") and a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas as shown in FIG. 1 and causes the scanning areas to sequentially flash in synchronism with scanning of an image as shown in FIG. 2 (to be generally referred to as "backlight scanning") are used, see ¶ 0002; scanning controller 136 performs backlight scanning in which the timing of the driving pulse is synchronized with the timing at which pixels of liquid crystal panel 111 are updated and scanned, see ¶ 0080; an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties determined with respect to four light emitting areas 11, 21, 31, and 41…image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in the order named, backlight scanning is also performed to light emitting area 11, light emitting area 21, light emitting area 31, and light emitting area 41 in the order named, see ¶ 0081; Fig. 13A), and include a first light-emitting device and a second light-emitting device (light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a and
a controller that controls a light emission operation of the backlight (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079) to cause an integrated light emission intensity of each light emitting device of the plurality of light emitting devices in a frame period to be constant by controlling the intensity of each light device in each sub-frame period of the frame period (an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties [light emission intensities] determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other (i.e. 50% is shown). Since image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in the order named, backlight scanning is also performed to light emitting area 11, light emitting area 21, light emitting area 31, and light emitting area 41 [LEDs] in the order named; in an image scanning period [sub-frame period of the frame period] of light emitting areas 11, 21, 31, and 41, timings at corresponding light emitting areas 11, 21, 31, and 41 are turned off are controlled. For this reason, a moving image resolution can be improved, see ¶ 0081-0082; Fig. 13A).

Yutaka teaches a controller that controls a light emission operation of the backlight to cause the first light-emitting device and the second light-emitting device to emit light with mutually different average light emission intensities in a first sub-frame period of a plurality of sub-frame periods provided corresponding to a first frame period (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 101st row in the liquid crystal display panel 100, the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission intensity], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission intensity], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, see ¶ 0029), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi with Yutaka to teach a controller that controls a light emission operation of the backlight to cause the first light-emitting device and the second light-emitting device to emit light with mutually different average light emission intensities in a first sub-frame period of a plurality of sub-frame periods provided corresponding to a first frame 
As to Claim 12, Onishi teaches a display apparatus, comprising: a display section that displays the frame image by scanning in a first direction (a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas, see ¶ 0003; Fig. 1; light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6), and performs a light emission operation by scanning in the first direction (in order to perform the intermittent lighting, a scheme that causes an entire light emitting area of the backlight to light at a predetermined timing (to be generally referred to as "backlight blink") and a scheme that vertically divides the light emitting area of the backlight into a plurality of scanning areas as shown in FIG. 1 and causes the scanning areas to sequentially flash in synchronism with scanning of an image as shown in FIG. 2 (to be generally referred to as "backlight scanning") are used, see ¶ 0002; scanning controller 136 performs backlight scanning in which the timing of the driving pulse is synchronized with the timing at which pixels of liquid crystal panel 111 are updated and scanned, see ¶ 0080);
a controller that controls a light emission operation of the backlight (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079) to cause an integrated light emission intensity of each light emitting device of the plurality of light emitting devices in a frame period to be constant by controlling the intensity of each light device in each sub-frame period of the frame period (an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties [light emission intensities] determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other (i.e. 50% is shown). Since image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in the order named, backlight scanning is also performed to light emitting area 11, light emitting area 21, light emitting area 31, and light emitting area 41 [LEDs] in the order named; in an image scanning period [sub-frame period of the frame period] of light emitting areas 11, 21, 31, and 41, timings at corresponding light emitting areas 11, 21, 31, and 41 are turned off are controlled. For this reason, a moving image resolution can be improved, see ¶ 0081-0082; Fig. 13A).
Onishi does not expressly disclose a map generator that generates a luminance map on a basis of image data of a frame image; a backlight that includes a plurality of light-emitting devices arranged side by side in the first 
Yutaka teaches a map generator that generates a luminance map on a basis of image data of a frame image (light irradiation sources in the first to sixth regions are light sources 31 to 36, see ¶ 0011; light source 36 in first region is lit with a luminance of 60%, light source 35 in the fifth area is turned on with a luminance of 30%, light source 32 in the second area is turned on with a luminance of 10% and light sources 33 and 34 in the other areas are turned off, see ¶ 0022); 
a backlight that includes a plurality of light-emitting devices arranged side by side in the first direction and a second direction intersecting with the first direction (liquid crystal display panel is divided along one direction and arranged side by side in the other direction, see ¶ 0005; scanning lines extend in the horizontal direction in the display region, see ¶ 0008; pixels 110 corresponding to intersections of scanning lines 112 in one row and three data lines 114 adjacent to each other correspond to red, green and blue, see ¶ 0008; backlight 30 includes light sources 31 to 36 and light emission area by the backlight 30 is obtained by dividing six areas obtained by dividing the display area 101 along the X direction that is the extending direction of the scanning lines, see ¶ 0010); and
a controller that generates light emission distribution information in the first direction in each of a plurality of sub-frame periods provided corresponding to a frame period (light source 36 in first region is lit with a luminance of 60%, light source 35 in the fifth area is turned on with a luminance of 30%, light source 32 in the second area is turned on with a luminance of 10% and light sources 33 and 34 in the other areas are turned off, see ¶ 0022; light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 401st row [first direction] in the liquid crystal display panel 100, the light source 32 [second light-emitting device] in the second region is lit with 100% luminance [light emission intensity], and the light source 36 [first light-emitting device] in the sixth region, e.g. disposed at an end in the first direction, is lit with 20% luminance [light emission intensity], see ¶ 0021-0022), and 
controls the light emission operation of the backlight on a basis of the luminance map and the light emission distribution information (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 401st row [first direction] in the liquid crystal display panel 100, the light source 32 [second light-emitting device] in the second region is lit with 100% luminance [light emission intensity], and the light source 36 [first light-emitting device] in the sixth region, e.g. disposed at an end in the first direction, is lit with 20% luminance [light emission intensity], see ¶ 0021-0022).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi with Yutaka to teach a map generator that generates a luminance map on a basis of image data of a 
As to Claim 13, depending on Claim 12, Yutaka teaches wherein the light emission distribution information in a first sub-frame period of the plurality of sub-frame periods includes first average intensity information and second average intensity information that correspond to positions different from each other in the first direction, and have mutually different values other than zero (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 101st row [first direction] in the liquid crystal display panel 100, the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission duty ratio], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission duty ratio], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, e.g. turned on during same sub-frame period, see ¶ 0029).
As to Claim 14, depending on Claim 13, Yutaka teaches wherein the light emission distribution information in the first sub-frame period includes the first average intensity information and the second average intensity information, and includes a predetermined number of pieces of successive average intensity information in the first direction that each have a value other than zero (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 101st row [first direction] in the liquid crystal display panel 100, the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission duty ratio], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission duty ratio], see ¶ 0021; light source 31 in the first region is turned on at a luminance of 20% when the light source 35 in the fifth region is turned on at a luminance of 100%, e.g. turned on during same sub-frame period, see ¶ 0029).
As to Claim 15, depending on Claim 14, Yutaka teaches wherein the predetermined number is 3 or more, and a value indicated by average intensity information disposed at an end in the first direction of the predetermined number of pieces of average intensity information is lower than a value indicated by average intensity information disposed around a center in the first direction (backlight 30 includes light sources 31 to 36, see ¶ 0010; Fig. 2B; light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 401st row [first direction] in the liquid crystal display panel 100, the light source 32 [second light-emitting device] in the second region is lit with 100% luminance [light emission intensity], and the light source 36 [first light-emitting device] in the sixth region, e.g. disposed at an end in the first direction, is lit with 20% luminance [light emission intensity], see ¶ 0021).
 a light emission control method, comprising: setting a plurality of sub-frame periods corresponding to a frame period (an ON/OFF signal that is output when all driving duties determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other (i.e. 50% is shown). Since image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in the order named, backlight scanning is also performed to light emitting area 11, light emitting area 21, light emitting area 31, and light emitting area 41 in the order named… an image scanning period of light emitting areas 11, 21, 31, and 41, timings at corresponding light emitting areas 11, 21, 31, and 41 are turned off are controlled, see ¶ 0081-0082); and
controlling a light emission operation of the backlight (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079) to cause an integrated light emission intensity of each light emitting device of the plurality of light emitting devices in a frame period to be constant by controlling the intensity of each light device in each sub-frame period of the frame period (an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties [light emission intensities] determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other .
Onishi does not expressly disclose controlling a light emission operation of a backlight to cause a first light-emitting device and a second light-emitting device of a plurality of light emitting devices in a backlight unit to emit light with mutually different average light emission intensities in a first sub-frame period of the plurality of sub-frame periods.
Yutaka teaches controlling a light emission operation of a backlight to cause a first light-emitting device and a second light-emitting device of a plurality of light emitting devices in a backlight unit to emit light with mutually different average light emission intensities in a first sub-frame period of the plurality of sub-frame periods (light emission amount instruction circuit 400 sets period in which writing is performed on the pixels in the 101st row in the liquid crystal display panel 100, the light source 35 [second light-emitting device] in the fifth region is lit with 100% luminance [light emission intensity], and the light source 31 [first light-emitting device] in the first region is lit with 20% luminance [light emission intensity], see ¶ 0021; light source 31 in the first region is turned on at a .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Onishi with Yutaka to teach controlling a light emission operation of a backlight to cause a first light-emitting device and a second light-emitting device of a plurality of light emitting devices in a backlight unit to emit light with mutually different average light emission intensities in a first sub-frame period of the plurality of sub-frame periods. The suggestion/motivation would have been in order to cause a plurality of light emitting regions to emit light in order (see Abstract).
As to Claim 17, depending from Claim 1, Onishi teaches wherein the backlight controller controls a light emission operation of the backlight to cause light emitting devices to sequentially emit lights in multiple units (Scanning controller 136 generates an ON/OFF signal for each light emitting area at a timing (the updating cycle set as described above) set with reference to a vertical sync signal according to a driving duty (light emitting duty) determined for each light emitting area and outputs the generated ON/OFF signal to LED driver 123 of illuminating section 120, see ¶ 0079; an ON/OFF signal waveform output from scanning controller 136. In this case, an ON/OFF signal that is output when all driving duties [light emission intensities] determined with respect to four light emitting areas 11, 21, 31, and 41 as shown in FIG. 13B are equal to each other (i.e. 50% is shown). Since image scanning is performed to image display area 11, image display area 21, image display area 31, and image display area 41 in .
As to Claim 18, depending from Claim 17, Yutaka teaches wherein the multiple units comprises units of four light emitting devices (light emitting section 121 has 16 (=4(4) light emitting areas 11 to 44 obtained by dividing an entire light emitting surface in the form of a matrix. In this case, light emitting areas 11 to 14 are included in scanning area 1, light emitting areas 21 to 24 are included in scanning area 2, light emitting areas 31 to 34 are included in scanning area 3, and light emitting areas 41 to 44 are included in scanning area 4…Illuminating section 120 has LED driver 123 serving as a drive section that drives LED 122. LED driver 123 is arranged for each light emitting area, see ¶ 0052-0053; Fig. 6). Examiner construes that each light emitting area will comprise an LED.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/           Examiner, Art Unit 2694    


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694